FILED
                             NOT FOR PUBLICATION                             JAN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 KASIM BARUS,                                     No. 07-73299

               Petitioner,                        Agency No. A078-020-230

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Kasim Barus, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s

decision denying his application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. Reviewing for substantial evidence, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), we deny the petition for review.

       Barus does not raise any arguments in his opening brief regarding the

agency’s dispositive determination that his asylum claim was time-barred. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

       Substantial evidence supports the BIA’s finding that neither Barus nor his

family suffered harm nor received threats. See Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003) (petitioner’s experiences not so severe as to compel a finding

of past persecution). In addition, Barus failed to demonstrate a clear probability of

future harm. See id. at 1185 (evidence did not compel a finding that it is more

probable than not that applicant would be persecuted); Lolong v. Gonzales, 484
F.3d 1173, 1179-80 (9th Cir. 2007) (objective well-founded fear not established

because applicant made a general, undifferentiated claim). Finally, the record does

not compel a finding of a pattern or practice of persecution. See Wakkary, 558
F.3d at 1061. Accordingly, Barus’ withholding of removal claim fails.

Substantial evidence also supports the agency’s denial of CAT relief because Barus




KN/Research                               2                                    07-73299
failed to establish that it is more likely than not he will be tortured in Indonesia.

See id. at 1067-68.

       PETITION FOR REVIEW DENIED.




KN/Research                                 3                                     07-73299